Investigación de Conducta Profesional
RESOLUCIÓN
San Juan, Puerto Rico, a 23 de diciembre de 1969
Considerado el asunto del abogado Alfonso Rivera Val-divieso, el Tribunal determina que no existe causa para *169ordenar la formulación de querella en contra del mencionado abogado y, consecuentemente, ordena su archivo.
Lo acordó el Tribunal y certifica el Secretario.
El Juez Presidente, Señor Negrón Fernández no inter-vino. Los Jueces Asociados Señores Blanco Lugo, Ramírez Bages y Torres Rigual disintieron por considerar que existe causa para la formulación de querella.
(Fdo.) Joaquín Berrios

Secretario

—O—